
	
		II
		111th CONGRESS
		1st Session
		S. 2805
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008
		  to increase the amount made available to purchase commodities for the emergency
		  food assistance program in fiscal year 2010.
	
	
		1.FindingsCongress finds that—
			(1)more than 1 in 7 households in the United
			 States struggled to find enough to eat during 2008;
			(2)poverty is the primary cause of food
			 insecurity and hunger in the United States;
			(3)the annual report of the Economic Research
			 Service of the Department of Agriculture on household food security in the
			 United States found that in 2008, 17,000,000 households were food insecure, an
			 increase from 13,000,000 households in 2007;
			(4)the term low food security
			 means people being unable to consistently get enough to eat and the term
			 very low food security means people being hungry at various times
			 over the year and being unable to eat because of lack of money to purchase
			 food;
			(5)the 17,000,000 food insecure households in
			 the United States are home to 49,000,000 Americans, of whom—
				(A)17,000,000 are children, among whom nearly
			 500,000 in the developmentally critical years under the age of 6 are going
			 hungry; and
				(B)12,000,000 adults and 5,200,000 children
			 reported experiencing severe hunger, possibly going days without eating;
				(6)good nutrition is necessary for learning
			 and academic achievement; and
			(7)Black and Hispanic households experienced
			 food insecurity at far higher rates (25.7 percent in the case of Black
			 households and 26.9 percent in the case of Hispanic households) than the
			 national average.
			2.Availability of commodities for the
			 emergency food assistance programSection 27(a)(2) of the Food and Nutrition
			 Act of 2009 (7 U.S.C. 2036(a)(2)) is amended—
			(1)in subparagraph (B), by striking
			 and at the end;
			(2)by redesignating subparagraph (C) as
			 subparagraph (E);
			(3)in subparagraph (E) (as so
			 redesignated)—
				(A)by striking each of fiscal years
			 2010 through 2012 and inserting fiscal year 2012;
			 and
				(B)by striking subparagraph (B)
			 and inserting subparagraph (D); and
				(4)by inserting after subparagraph (B) the
			 following:
				
					(C)for fiscal year 2010, $500,000,000;
					(D)for fiscal year 2011, $250,000,000, as
				adjusted in accordance with subparagraph (E);
				and
					.
			
